
	
		I
		111th CONGRESS
		1st Session
		H. R. 3068
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Frank of
			 Massachusetts (for himself, Ms.
			 Waters, Mr. Cardoza, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To use amounts made available under the Troubled Assets
		  Relief Program of the Secretary of the Treasury for relief for homeowners and
		  neighborhoods.
	
	
		1.Short titleThis Act may be cited as the
			 TARP for Main Street Act of
			 2009.
		2.Housing Trust
			 FundFrom dividends paid by
			 financial institutions that have received financial assistance provided under
			 title I of division A of the Emergency Economic Stabilization Act of 2008 (12
			 U.S.C. 5211 et seq.), the Secretary of the Treasury shall transfer and credit
			 $1,000,000,000 to the Housing Trust Fund established under section 1338 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4567) for use in accordance with such section.
		3.Neighborhood
			 Stabilization ProgramFrom
			 dividends paid by financial institutions that have received financial
			 assistance provided under title I of division A of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211 et seq.), the Secretary of the
			 Treasury shall transfer $1,500,000,000 to the Secretary of Housing and Urban
			 Development and such Secretary shall use such amounts for assistance to States
			 and units of general local government for the redevelopment of abandoned and
			 foreclosed homes, in accordance with the same provisions applicable under the
			 second undesignated paragraph under the heading Community Planning and
			 Development—Community Development Fund in title XII of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 217) to amounts made available under such second undesignated paragraph, except
			 as follows:
			(1)Notwithstanding
			 the matter of such second undesignated paragraph that precedes the first
			 proviso, amounts made available by this section shall remain available until
			 expended.
			(2)The 3rd, 4th, 5th,
			 6th, 7th, and 15th provisos of such second undesignated paragraph shall not
			 apply to amounts made available by this section.
			(3)Amounts made available by this section
			 shall be allocated based on a funding formula for such amounts established by
			 the Secretary in accordance with section 2301(b) of the Housing and Economic
			 Recovery Act of 2008 (42 U.S.C. 5301 note), except that—
				(A)notwithstanding
			 paragraph (2) of such section 2301(b), the formula shall be established not
			 later than 30 days after the date of the enactment of this Act;
				(B)the Secretary may
			 not establish any minimum grant amount or size for grants to States; and
				(C)the Secretary may establish a minimum grant
			 amount for direct allocations to units of general local government located
			 within a State, which shall not exceed $1,000,000.
				(4)Paragraph (1) of section 2301(c) of the
			 Housing and Economic Recovery Act of 2008 shall not apply to amounts made
			 available by this section.
			(5)Section 2302 of the Housing and Economic
			 Recovery Act of 2008 shall not apply to amounts made available by this
			 section.
			(6)The fourth proviso
			 from the end of such second undesignated paragraph shall be applied to amounts
			 made available by this section by substituting 2013 for
			 2012.
			(7)Notwithstanding section 2301(a) of the
			 Housing and Economic Recovery Act of 2008, the term State means
			 any State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin
			 Islands, American Samoa, and other territory or possession of the United States
			 for purposes of this section and title III of division B of such Act, as
			 applied to amounts made available by this section.
			4.Emergency
			 mortgage relief
			(a)Use of TARP
			 fundsUsing the authority
			 available under section 115(a) of division A of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5225(a)), the Secretary of the Treasury
			 shall transfer to the Secretary of Housing and Urban Development
			 $2,000,000,000, and the Secretary of Housing and Urban Development shall credit
			 such amount to the Emergency Homeowners’ Relief Fund, which such Secretary
			 shall establish pursuant to section 107 of the Emergency Housing Act of 1975
			 (12 U.S.C. 2706), as such Act is amended by this section, for use for emergency
			 mortgage assistance in accordance with title I of such Act.
			(b)Reauthorization
			 of emergency mortgage relief programTitle I of the Emergency
			 Housing Act of 1975 is amended—
				(1)in section 103(2)
			 (12 U.S.C. 2702(2)—
					(A)by striking
			 have indicated and all that follows through regulation of
			 the holder and insert have certified;
					(B)by striking (such as the volume of
			 delinquent loans in its portfolio); and
					(C)by striking
			 , except that such statement and all that follows through
			 purposes of this title;
					(2)in section 104(b)
			 (12 U.S.C. 2703(b)), by striking the lesser of $250 per
			 month;
				(3)in section 105(e) (12 U.S.C. 2704(e)), by
			 striking $1,500,000,000 and inserting
			 $2,000,000,000;
				(4)in section 109 (12
			 U.S.C. 2708)—
					(A)in the section
			 heading, by striking authorization and;
					(B)by striking
			 subsection (a);
					(C)by striking
			 (b); and
					(D)by striking
			 1977 and inserting 2011; and
					(5)by striking sections 110, 111, and 113 (12
			 U.S.C. 2709, 2710, 2712).
				5.Multifamily
			 mortgage resolution
			(a)Use of TARP
			 fundsUsing the authority
			 available under section 115(a) of division A of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5225(a)), the Secretary of the Treasury
			 shall transfer $2,000,000,000 to the Secretary of Housing and Urban Development
			 for use under the program developed under subsection (b) to stabilize
			 multifamily properties that are in default or foreclosure, or have recently
			 been foreclosed.
			(b)Multifamily
			 mortgage resolution programThe Secretary of Housing and Urban
			 Development shall develop a program under this subsection to ensure the
			 protection of current and future tenants of at-risk multifamily properties,
			 where feasible, based on criteria that may include—
				(1)creating
			 sustainable financing of such properties, that may take into consideration such
			 factors as—
					(A)the rental income
			 generated by such properties; and
					(B)the preservation
			 of adequate operating reserves;
					(2)maintaining the
			 level of Federal, State, and city subsidies in effect as of the date of
			 enactment of this Act;
				(3)providing funds
			 for rehabilitation; and
				(4)facilitating the transfer of such
			 properties, when appropriate and with the agreement of owners, to responsible
			 new owners and ensuring affordability of such properties.
				(c)DefinitionFor
			 purposes of this section, the term multifamily properties means a
			 residential structure that consists of 5 or more dwelling units.
			6.Reducing TARP
			 authorization limit to offset costsParagraph (3) of section 115(a) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225) is amended by
			 inserting after $1,244,000,000 the following: , and as
			 such amount is further reduced by such sums as may be necessary for assistance
			 and costs (as such term is defined in section 502 of the Federal Credit Reform
			 Act of 1990 (2 U.S.C. 661a)) of loans, advances, insurance, and appropriations
			 as authorized under the TARP for Main Street
			 Act of 2009 .
		
